Citation Nr: 1435499	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  13-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder, to include conjunctivitis and blepharitis.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of pneumonia.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder.

4. Entitlement to service connection for an eye disorder, to include conjunctivitis and blepharitis.

5. Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and bronchitis.

6. Entitlement to service connection for a heart disorder, to include congestive heart failure (CHF) and coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1956 to December 1959.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision, which denied reopening the claims on appeal.  In May 2014, the Veteran testified before the undersigned at a Travel Board hearing at the Providence RO; a transcript of that hearing is of record.

As a review of the record indicates additional diagnoses as relevant to the Veteran's claims for a heart disorder and pneumonia residuals, the Board, upon reopening the claims herein, has recharacterized the issues in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, such as CAPRI records and the May 2014 Board hearing transcript.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issues of entitlement to service connection for an eye disability, respiratory disability, and heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1999 decision, the Board denied service connection for a heart disorder on the basis that there was no current heart disorder that was service-related.  The Chairman of the Board did not order reconsideration.

2. In an April 1999 decision, the Board denied the Veteran's application to reopen his claim for service connection for residuals of pneumonia on the basis of lack of nexus to service.  The Chairman of the Board did not order reconsideration.

3. In May 2014, the Veteran submitted medical evidence and lay statements to support his claims.

4. Medical and lay evidence demonstrating a current heart disorder as well as a current respiratory disorder and potential relationship between these disorders and service received since the April 1999 Board decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

5. In an October 2006 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for an eye disorder, to include conjunctivitis and blepharitis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

6. Medical and lay evidence potentially demonstrating a relationship between the eye disorder and service received since the October 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The April 1999 Board decision that denied service connection for a heart disorder and denied the application to reopen the claim of service connection for residuals of pneumonia is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2013).
 
2. The October 2006 rating decision that denied the application to reopen the claim for service connection for an eye disorder, to include conjunctivitis and blepharitis, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103.

3. Evidence received since the April 1999 Board decision is new and material and the claim for service connection for a heart disorder, to include CHF and CAD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

4. Evidence received since the April 1999 Board decision is new and material and the claim for service connection for a respiratory disorder, to include residuals of pneumonia and bronchitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5. Evidence received since the October 2006 rating decision is new and material and the claim for service connection for an eye disorder, to include conjunctivitis and blepharitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


ORDER

The claim to reopen the issue of entitlement to service connection for an eye disorder, to include conjunctivitis and blepharitis, is granted.

The claim to reopen the issue of entitlement to service connection for residuals of pneumonia is granted.

The claim to reopen the issue of entitlement to service connection for a heart disorder is granted.


REMAND

In light of reopening the claims of service connection, the Board finds that additional development is necessary, primarily to order a new VA examination and obtain a medical opinion addressing the likely etiology of each disability.  Prior to ordering an examination, any necessary development should be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should contact the Veteran and his representative and clarify as to whether he is claiming that he has a respiratory disability secondary to exposure to toxic chemicals in service.  See Veteran's Statement Received by RO in January 2013.  The RO should then request that the Veteran provide specific details as to his contention, such as type of exposure, along with date and location of such exposure alleged.  If the Veteran provides evidence, the RO should follow up with proper development as to this issue.

2. The Veteran should be afforded VA examinations to determine the nature and etiology of any and all eye disorders, respiratory disorders, and heart disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed that adequately addresses each disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

a. For any eye disorder identified, to include conjunctivitis and blepharitis, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current eye disorder(s) is related to service.  In answering this question, the examiner should take all of the Veteran's statements as to his symptoms, including duration of such, as credible.  The examiner should specifically reference the diagnosis of ulcerative blepharitis in both eyes upon separation examination in October 1959.

b. For any respiratory disorder identified, to include residuals of pneumonia and bronchitis, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current respiratory disorder(s) is related to service.  In answering this question, the examiner should take all of the Veteran's statements as to the continuity of his symptoms since service as credible.  The examiner should specifically reference the diagnosis of pneumonia and any respiratory symptomatology noted in service when commenting on the relationship between the current respiratory disorder(s) and the in-service respiratory conditions.  Specifically indicate whether the respiratory conditions noted in service have resolved and provide an etiological explanation of the Veteran's chronic bouts of pleurisy noted since the 1980s.  

c. For any heart disorder identified, to include CHF and CAD, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current heart disorder(s) is related to service.  In answering this question, the examiner should take all of the Veteran's statements as to his symptoms, including duration of such, as credible.  The examiner should specifically reference the Veteran's complaint of chest pain in service.  The examiner should also specifically note the onset of the Veteran's CHF and CAD and comment on whether there is any relationship between CHF, CAD, or any other heart disorder identified, and the Veteran's respiratory disorders as the Veteran has alleged a connection between his heart disorder and respiratory disorder.  

A clear explanation for all opinions to include a discussion of the all facts and medical principles involved in this case is required.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of any additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


